Citation Nr: 0633010	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to July 15, 2004, 
and entitlement to an initial rating in excess of 50 percent 
for PTSD from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from the date of receipt of the veteran's service 
connection claim in November 2002.  The veteran's 
disagreement with the initial 30 percent rating led to this 
appeal.  During the course of the appeal, the RO granted a 
50 percent rating effective from July 15, 2004, and the 
veteran continued his appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Throughout the appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in mood, family relations, and potential for 
work, due to such symptoms as disrupted sleep, 
hypervigilance, intrusive thoughts of combat, impaired 
concentration, irritability, outbursts of anger, isolation, 
depression, and suicidal ideation; his PTSD does not produce 
total occupational and social impairment. 


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 70 percent 
disability rating for PTSD, but no more than 70 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains  
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

An August 2003 letter from the RO satisfies these mandates.  
It effectively informed the veteran about the type of 
evidence needed to support his claim for a higher rating for 
his PTSD, namely, proof that the service-connected disability 
has been more disabling at any time during the period of time 
at issue.  The RO notified the veteran of VA's duty to obtain 
certain evidence, such as VA medical records, as well as its 
obligation to help obtain other relevant records not in the 
Federal Government's possession, provided the veteran gave 
consent and supplied enough information to enable VA to 
obtain them.  It made clear that although VA could assist the 
veteran in obtaining private records, he carried the ultimate 
burden of ensuring that VA received all such records.  The RO 
said that if there was any other evidence or information that 
he thought would support his claim, to please let VA know.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the award of an initial 70 percent rating granted by 
the Board is as of the date of receipt of the veteran's 
service connection claim and can result in no possible 
prejudice to the veteran as to effective date.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

As the August 2003 notice letter followed the RO's May 2003 
rating decision from which this appeal arises, the notice 
obviously does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and if so how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that notice error of this kind may 
be non-prejudicial to a claimant.  In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, notice was 
complete prior to the July 2004 readjudication of the claim 
on the merits.  See Supplemental Statement of the Case issued 
during that time and Prickett v. Nicholson, No. 04-0140 (U. 
S. Vet. App. September 11, 2006).

The veteran has been provided the opportunity to respond to 
the August 2003 letter and over the course of the appeal has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The RO obtained Vet 
Center records and VA outpatient records, and there have been 
VA examinations that provided findings adequate for rating 
purposes.  Under these circumstances, there is no duty to 
provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Pertinent law and regulations - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2006).  

The veteran's claim was placed in appellate status by 
disagreement with the initial rating award and is an original 
claim as opposed to a new claim for an increase.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  

Specific schedular criteria

The General Rating Formula for Mental Disorders is found at 
38 C.F.R. § 4.130 and in pertinent part reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  



Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death.  A GAF of 11 to 20 denotes some danger 
of hurting one's self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF of 
21 to 30 is defined as behavior considerably influenced by 
delusion or hallucinations or there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or there is 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  

Factual background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he received the 
Combat Action Ribbon for service in Vietnam.  Based on this 
service and medical evidence of a diagnosis of PTSD, the RO 
granted service connection for PTSD effective from the date 
of receipt of the veteran's claim in November 2002.  

The veteran first visited a Vet Center in November 2002 and 
underwent an intake evaluation the following month.  He 
reported recurrent intrusive thoughts of experiences in 
Vietnam, including rocket attacks and seeing burnt bodies of 
the casualties.  He reported that friends of his had been 
wounded and that he had nightmares about patrols, 
particularly one where he was in a bombed out house and was 
trying to get out.  The veteran reported that he had worked 
as a carpenter for the past 22 years and that he had been 
married to his present wife for 23 years.  He stated that he 
often became angry and ignored his family for several days at 
a time and was verbally abusive to them at least two times a 
month.  He reported living an isolated life and said that he 
had given up favorite pre-service activities such as hunting.  
He reported disturbed sleep and irritability that interfered 
with his family life.  The assessment was PTSD, chronic, and 
the counselor stated that the veteran's current GAF score was 
48.  

At his initial visit to a VA outpatient clinic in 
February 2003, the veteran reported that he had received some 
treatment for PTSD but quit counseling because he felt his 
recurring thoughts of Vietnam worsened with therapy.  He 
reported nightmares, "down feelings", spontaneous crying, 
and difficulty with sleep.  In a patient questionnaire, he 
reported depression, anxiety, and nervousness.  The 
assessment included PTSD/depression and insomnia.  The 
veteran said that he did not feel he needed an 
antidepressant; the physician prescribed medication for 
insomnia.  

At a VA examination in March 2003, the veteran reported 
exposure to small arms fire, incoming rockets, and booby 
traps during service in Vietnam.  He recalled witnessing 
numerous charred bodies following rocket attacks and having 
close friends killed.  He also noted that he was particularly 
anxious and fearful while on patrol during heavy rain and 
darkness and being huddled in a shelter isolated from others.   
The veteran further reported that he currently had an overall 
good relationship with his wife and children, although he 
said he verbally lashed out at family members occasionally.  
Additional history included employment as a carpenter for the 
past 22 years with the National Radio Astronomy Observatory.  
The veteran denied any close relationships, including 
friends, outside of his wife and children.  He indicated 
regular church attendance.  

On examination, the veteran reported daily distressing 
recollections of combat experiences, flashbacks once every 
two weeks, vivid and distressing dreams about these 
experiences at least once a week, and intense psychological 
distress, e.g., fear, and physiological reactivity, e.g., 
increased heart rate upon exposure to reminders of the 
traumatic experiences.  He gave a history of avoidance of 
thoughts and conversation as well as activities, people, and 
places (e.g., hunting, fireworks, veterans, veterans' 
associations) that aroused recollections of the traumatic 
events, feelings of detachment from others, and diminished 
interest in significant activities, e.g., spending time with 
his family.  The veteran also described sleep disturbance 
with diminished sleep, and being easily awakened, increased 
irritability with outbursts of anger, hypervigilance, 
impaired concentration, and an exaggerated startle response 
such as overreacting to loud or unexpected noises.  He 
reported that the longest period of remission in the past 
year was one month.  He said his leisure activities included 
camping, gardening, travel, reading, and watching movies.  

After psychometric testing and interviewing the veteran, the 
examiner's diagnostic impression was PTSD, mild.  He assigned 
a GAF score of 65.  

Records from the Vet Center show that the veteran returned in 
July 2003 and reported that he had been having increased 
intrusive thoughts since the start of the Iraqi war.  He 
indicated that his anger was increasing and that he felt 
estranged from his family with some suicidal ideation related 
to how he treated his family.  The assessment was PTSD with 
GAF 48.  

In VA outpatient records dated in September 2003, it was 
noted that the veteran had been seen for PTSD at the Vet 
Center, but had not returned for counseling due to the travel 
distance.  

At a VA Agent Orange Registry Examination in April 2004, the 
veteran stated that his PTSD condition had worsened and that 
he had suicidal thoughts daily.  He said he had no plan and 
dealt with his thoughts by going to bed.  The examiner 
referred the veteran for intervention.  

At a VA mental health clinic consultation in April 2004, 
where the veteran presented requesting assistance with his 
current depressive and PTSD symptoms, the psychologist 
reviewed with the veteran the report of the VA PTSD 
examination that had been conducted in March 2003.  They 
reviewed the report line by line, and the veteran stated that 
the conflict and stress in his family relationships was far 
more intense than reflected in the report.  He stated that he 
frequently blew up and spent most of his time not talking, 
spending almost no time with his family members and would eat 
dinner in silence and then go outside.  He reported that he 
had many blow ups at work and had been written up.  The 
veteran indicated his belief that they wanted to "get rid" 
of him at work, but he said he planned to stick with it until 
he retired.  The veteran also conveyed that he hated his job 
and had no friends.  He said that everyone called him 
"grumpy".  

The psychologist said that careful questioning of the veteran 
revealed no evidence of threatening behavior at work or home 
and restraint in his verbal expression in that he never used 
profanity or directly demeaned anyone and had not used 
physical aggression.  The veteran reported persistent 
suicidal ideation to the point of making specific plans and 
ruminating on those plans.  He said that he would not take 
action because of his religious faith and his family's needs 
and would get help before harming himself.  He denied 
homicidal ideation.  The psychologist observed that the 
veteran presented fully oriented and was verbally and 
socially responsive, if mildly taciturn.  The assessment was 
PTSD and depression reactive to job dissatisfaction and 
family stress.  The psychologist added that the veteran's 
risk of self harm was higher than originally estimated but 
was not to the point of requiring emergency action.  An 
outpatient psychiatric consultation was planned.  

A VA psychotherapy note dated in May 2004 shows that the 
veteran reported constant suicidal ideation and increasing 
conflict and tension at work and at home.  He denied 
homicidal ideation, hallucinations/delusional processes, and 
family violence, but reported increasing isolation from his 
family.  The assessment of the psychologist was that the 
veteran's PTSD had worsened over the last year by his 
description.  He reviewed with the veteran the need for a 
psychiatric evaluation for medication management and noted 
the veteran understood emergency resources and the process 
for obtaining such help.  

At a VA PTSD examination in July 2004, the examiner noted 
that the veteran continued to live with his wife and children 
in the mountains far away from regular civilization and that 
the veteran avoided contact with outsiders as much as 
possible.  She noted that he had a history of having had very 
bad violent outbreaks when he first returned from service.  
The veteran reported he was no longer violent but that he 
sometimes had to control his temper, especially with his 
children.  The veteran was ashamed that he was sometimes 
explosively angry with his children, although he never hit 
them.  The veteran made statements to the effect that he had 
not attempted suicide but did not like being in a place where 
if he jumped off he would die because he thought about that 
kind of thing, and the examiner concluded that the veteran at 
times thought seriously of suicide.  The veteran reported 
that he worked relatively alone and had no friends, and that 
was the way he wanted it.  His only leisure pursuit was 
walking in the mountains.  

On mental status examination, the veteran was oriented for 
time, place, and person, and there was no impairment of 
thought process or communication.  He reported short-term and 
long-term memory loss, stating that he was preoccupied.  His 
only ritualistic behavior was identified as patrolling the 
house in the middle of the night.  He slept no more than 
three or four hours a night, with many nightmares and early 
morning awakening.  He admitted that he would obsess during 
the night after he awakened, wondering why he was so 
irritable with his children.  He reported occasional panic 
attacks, usually precipitated by what he perceived as an 
unexpected emergency and at those times he felt frozen and 
unable to function at all.  He admitted feeling sad and being 
preoccupied at times with suicide.  

The diagnosis was PTSD with depression.  The examiner noted 
that except for his wife and children and the people that he 
had to work with, the veteran had no contact with most 
people, and this included a rather large extended family 
living in the same area.  The examiner observed that the 
veteran was able to hold his job only because it was rather 
"high tech" and he worked alone.  The veteran reported that 
when he was not working he just sat and that he suffered 
decreased appetite and feelings of sadness.  The examiner 
noted that the veteran used no alcohol or drugs and concluded 
she could find no reason other than PTSD for his depression.  
The GAF score was 48-50.  

Analysis

On a longitudinal review of the record, the Board finds that 
throughout the appeal period, the veteran's PTSD produced 
serious, but not total, occupational and social impairment.  
The disability has been manifested by nearly continuous 
depression, irritability, impaired memory, isolation, and 
suicidal ideation.  His PTSD does not, however, result in 
total occupational and social impairment.  

In this regard, the clinical records show that the veteran's 
PTSD was manifested primarily by poor sleep with occasional 
nightmares, irritability, depression, impaired concentration, 
isolation, and suicidal ideation.  Although it was reported 
by the VA examiner that the veteran has been able to maintain 
employment throughout the period, it was also observed that 
he has been able to hold his job only because of his level of 
expertise and that he worked alone.  While the veteran has 
retained the ability to interact with family members, he has 
done so only at the most superficial level, and though he has 
not exhibited physically violent behavior, at the most recent 
VA examination, he was described as being explosively angry 
with his children.  

In view of the severity of the veteran's symptoms, including 
symptoms of depression, consistent sleep impairment, 
isolative behavior, and suicidal ideation, the Board 
concludes that they more nearly approximate the criteria for 
a 70 percent rating than the 30 percent rating assigned prior 
to July 15, 2004, or the 50 percent rating assigned from that 
date.  With the application of the provisions of 38 C.F.R. 
§ 4.7 and resolution of reasonable doubt in favor of the 
veteran pursuant to 38 C.F.R. § 4.3, the Board concludes that 
the criteria for a 70 percent rating have been met throughout 
the appeal period.  

In view of the foregoing, the Board finds that the record 
supports an increase to a 70 percent rating, and that this 
rating is appropriate from the beginning of the appeal 
period.  The diagnosis at the March 2003 VA examination was 
mild PTSD and that the examiner assigned a GAF score of 65.  
This was, however, preceded by Vet Center records dated in 
late 2002 that documented the veteran's descriptions of his 
disturbed sleep, anger, and isolation, which warranted the 
assignment of a GAF score of 48, which indicates serious 
symptoms.  In February 2003, shortly after the March 2003 VA 
examination, there is a VA outpatient note wherein the 
veteran admitted nightmares, feelings of depression, 
spontaneous crying, and difficulty with sleep.  In addition, 
with the beginning and continuation of the Iraq war, which 
started in March 2003, the veteran experienced increased 
intrusive thoughts and increasingly admitted to suicidal 
ideation, and a Vet Center counselor again assigned the GAF 
score of 48.  Further, the VA psychologist who examined the 
veteran in April 2004, and reviewed the March 2003 
examination report, stated that the veteran's risk of self 
harm, though not requiring emergency action, was higher than 
originally estimated.  Finally, at the most recent VA 
examination in July 2004, the examiner again assigned a GAF 
score of 48 to 50, indicating serious symptoms, which, as 
described, support the assignment of the 70 percent rating.  

In summary, the Board concludes that the criteria have been 
met for a 70 percent rating for the veteran's PTSD.  The 
evidence does not, however, show that the veteran meets or 
approximates the rating criteria for a 100 percent schedular 
rating for PTSD.  In this regard, the evidence does not show 
that the PTSD results in total occupational and social 
impairment as the veteran's symptoms do not include any 
symptoms of such intensity as those listed in the rating 
schedule as being required for a 100 percent rating and his 
GAF scores have not been consistent with such inadaptability.  

In view of the foregoing, the Board finds that the relevant 
evidence supports the conclusion that the criteria for a 
70 percent disability rating for PTSD, but no more than 
70 percent, have been met throughout the appeal period.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  


ORDER

A 70 percent rating for PTSD is granted from November 12, 
2002, subject to the law and regulations governing the award 
of monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


